TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00423-CV
NO. 03-10-00433-CV
NO. 03-10-00497-CV


Bruce R. Hotze and Paul Bettencourt, Appellants

v.

The City of Houston, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-001296, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM

		The parties in these causes have filed a Joint Motion to Consolidate Appeals. 
Bruce R. Hotze and Paul Bettencourt have filed notices of appeal from three different decisions made
by the district court in the same trial court cause number.  Each notice of appeal was assigned a
unique appellate cause number in this Court.  A clerk's record has been prepared in appellate cause
number 03-10-00423-CV, but not in the remaining appeals.  The motion states, "The parties agree
that the clerk's record on file in [appellate cause number 03-10-00423-CV] is applicable to all three
appeals."  The parties seek to conserve resources by averting preparation of duplicative records and
separate briefs.
		We grant the Joint Motion to Consolidate Appeals as follows for purposes of record
preparation, brief preparation, and court consideration.  The clerk's record filed in appellate cause
number 03-10-00423-CV will serve as the record for all three appeals.  Each party may prepare a
single brief that addresses all three appeals.  Briefs for all three cases will be due according to the
schedule established in appellate cause number 03-10-00423-CV.  Appellants' brief is currently due
to be filed on or before October 18, 2010.
		Ordered October 15, 2010.

Before Chief Justice Jones, Justices Puryear and Pemberton